Citation Nr: 1207494	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-11 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran's wife



ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefits sought on appeal.  

In June 2009, the Veteran's wife presented testimony on the Veteran's behalf at a hearing at the Phoenix RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who is rendering the decision in this case.  A transcript of this hearing is in the Veteran's claims folder.

In January 2010, the Board remanded the matters for further development.  Pursuant to the remand, an April 2008 private treatment record from Dr. S.C.G. was obtained and the Veteran underwent VA examinations in April 2010.  In April 2011, the Board remanded to obtain clarifying VA opinions and VA treatment records.  VA records dated from 2009 to the present and clarifying opinions dated in May and June 2011 that are adequate upon which to base a determination were associated with the claims file.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Migraine headaches have not been shown to be the result of the in-service head injury.

3.  A left ankle disability has not been shown to be the result of in-service left ankle injuries.

4.  A right ankle disability has not been shown to be the result of in-service right ankle injuries.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  A left ankle disability was not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  A right ankle disability was not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in January 2007 with regard to the claims.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in March 2007.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claims on appeal.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  

VA examinations with respect to the claims were obtained in April 2010.  In April 2011, the Board remanded to obtain clarifying medical opinions which were obtained in May 2011 for the claim for migraine and in June 2011 for the claims for ankles.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clarifying opinions when considered with the initial opinions obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with an April 2007 SOC (statement of the case) and June 2007, December 2007, May 2009, December 2010, and August 2011 SSOCs (supplemental statements of the case), which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Migraine headaches

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for migraine headaches.

The Veteran contends that his headaches are related to a head injury he sustained during service.  The service treatment records contain two records dated in March 1978 that pertain to the head injury.  The first indicated that the Veteran fell while running, tripped, hit his head, and incurred a two inch laceration on the frontal area of his head.  His neurological examination was within normal limits.  The next day the Veteran reported a one day history of head trauma and complained of one episode of syncope.  The re-examination was normal.  There appears to have been no complaints of headaches as "(-) H.A." was written on the report.  The assessment was post head trauma syndrome.  A March 1980 record documented frontal cephalgia with sinus tenderness.  On his July 1980 separation report of medical history, the Veteran indicated that he had frequent or severe headaches, sinusitis, and a head injury.  There was no discussion or elaboration on any of his notations.  Importantly, there were no findings of headaches on his July and August 1980 examinations.

The Board observes that the only medical report of migraine headaches is in a March 2007 VA treatment record which lists the Veteran's diagnoses.  There are no details about the frequency, severity, or onset of his headaches in this report.

The Veteran had a VA examination in April 2010.  Following examination, the VA examiner opined that the current headaches are less likely as not caused by or a result of the head injury.  The examiner cited that there was no documentation of loss of consciousness or concussion symptoms in the service treatment records.  However, the examiner did not comment on the Veteran's documented in-service report of syncope the day following his head injury.  Because the examiner appeared to be base his conclusion at least in part on the lack of documented evidence of loss of consciousness, the Board remanded for clarification of this opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In May 2011, the Veteran underwent another VA examination.  The examiner opined that it was less likely as not that the Veteran's headaches were caused by or the result of his in-service head injury.  The examiner noted that after the fall, the Veteran had a normal neurological examination and that the next day, he had no headache.  The examiner found it significant that although syncope was noted, the clinical notes do not clarify if that syncope was from the head injury.  The examiner reasoned that the Veteran was sensitive to passing out with bee stings (as noted in a June 1979 record) and the syncope in March 1978 could have been from dehydration, stress, allergy, due to the removal of the surgical dressing (the Veteran was sensitive to passing out as the examiner noted occurred after removal of a dressing from his abdomen as documented in an October 2008 VA record), vasovagal reflex, seizure, or his head injury of the day before.  The examiner stated that the cause of the syncope cannot be determined.  

The examiner added under his rationale paragraph that the service treatment records did not describe or qualify the post March 1978 headaches as migraine in nature and neither did the July 1980 separation examination.  The examiner found it significant that there were no documentations in the entire claims file about the description or experience of the frequent or severe headaches.  Although in March 2007, migraines were shown under his list of diagnoses, there were no neurological consultations or headache medications mentioned.  After reviewing about 150 medical contacts and visits from 2006 to the present, the examiner observed that there was only a single entry for migraines in March 2007, but there was never a complaint, question, or comment about migraine headaches in the entire four years of VA medical care.  It was also noted that the Veteran reported having prostration due to his headaches of 15 to 20 hours per month when he had to lie down with no ability to function outside his regular sleep hours, which is about eight hours per night.  The examiner commented that it was unusual to have so much prostration time, and it not be mentioned in the frequent medical records at least in the recent several years.  The examiner pointed out that in April 2010, the Veteran informed that examiner that his headaches lasted up to eight hours and less than half were prostrating, but during the May 2011 examination, he reported that they lasted one to two days and most attacks were prostrating.  The examiner also noted that the Veteran worked as a truck transporter for 60 hours per week.  The Veteran reported losing a month in 2009 and thirteen days in 2010 for his headaches.  The examiner noted that no loss of time was recorded in the claims file.  

The examiner noted that although the Veteran told him that he took aspirin for headaches during service, the July 1980 discharge physical stated "health good, no meds."  The examiner concluded that this document suggested that at discharge the Veteran did not need aspirin for headache control even when headaches were described as frequent or severe.  The examiner noted that the March 1978 notation of syncope does not add any additional evidence to the determination of a claimed link between the current headaches and the 1978 head injury.  The syncope did not occur simultaneous with the head injury but was isolated to the next day.  Thus, the syncope is not a direct part of his head injury and the determination of that injury's extent.  The examiner added that he agreed with the April 2010 VA examiner's conclusion and rationale and no new information of record changed his opinion.

In evaluating the above evidence, although the Veteran is competent to report that he experienced pain in his head, the Board does not find the Veteran's reports to be credible.  Regarding the onset of his migraines, the Veteran has reported inconsistent information.  In his October 2006 claim, the Veteran stated that his headaches began in 1978.  During a Decision Review Officer (DRO) conference, the Veteran indicated that the onset of his headaches was in 1986 or 1987.  The first notation of migraine headaches in a March 2007 VA treatment entry.  Thus, it is unclear when the migraine headaches actually began as the evidence is in conflict, to include the Veteran's own self reports.

Additionally, the Board does not find the Veteran's reports about the frequency and severity of his headaches to be credible.  The Veteran and his wife both reported that he does not seek treatment for his headaches but instead lies down and takes over the counter medication.  However, the Board finds it inconsistent that he would report missing as much as a month of work due to his headaches and having incapacitating headaches most of the time and not seek treatment for headaches described of that severity.  The Board notes that the Veteran seeks VA treatment for a variety of medical conditions on a regular basis but has never once mentioned having severe headaches or the impact they have on his life.  Additionally, the Board observes an October 2010 VA loan office letter which reflects that the Veteran was off work for 18 months due to a reduction in demand for his industry, which is inconsistent with his report that he missed thirteen days due to his headaches.  

Further, the Veteran has inconsistently reported the circumstances of his initial head injury.  During his April 2010 VA examination, the Veteran reported that he was unconscious after the head injury and that his headaches began soon after.  At the time of his most recent May 2011 VA examination, the Veteran informed the examiner that he could not recall if he was unconscious after the head injury.  The Veteran elaborated that he had a headache the first week after the injury and after that, the head pain was intermittent.  His headaches went away after six months and then returned intermittently.  He reported that his headaches now occur monthly.  However, there is no mention in the service treatment records that the Veteran was unconscious or that he began to experience headaches after the head injury.  

The Board concludes that because the Veteran has inconsistently reported the onset of his headaches and the circumstances of his head injury and because his current reports of the severity of his headaches are not consistent with the other items of evidence, his reports made during the course of his appeal are not credible.  Therefore, the Board does not afford any persuasive value to his subjective reports.  Instead, the Board will focus on the objective medical records created at the time of the in-service head injury (service treatment records) and the April 2010 and May 2011 VA examiner's opinions because they are based on a complete review of the claims file and an examiner's expertise and are therefore more persuasive.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).
In this regard, the Board finds the April 2010 and May 2011 VA opinions probative.  As stated above, the May 2011 VA examiner explained the significance of the in-service findings related to the head injury and found the lack of complaints of headaches in the Veteran's medical records significant.  In essence, the examiner detailed why he did not find the Veteran's reports about the frequency and severity of the headaches to be credible, as the Board has also found.  The examiner also pointed out that the Veteran was not diagnosed with migraines during service and the first record of such was in 2007, which is approximately 27 years after the Veteran's separation from service.  The May 2011 VA examiner in particular provided a well reasoned and well supported rationale for his opinion that is consistent with the Board's review of the evidence.  Accordingly, the Board finds the VA opinions highly persuasive.  

In conclusion, the Board does not find the Veteran's reports about the onset, frequency, and severity of his headaches to be credible.  The most persuasive evidence does not indicate that the Veteran has had migraine headaches consistently since his March 1978 head injury.  Further, the most persuasive evidence does not indicate that any current migraine headaches are the result of the in-service head injury.  As such, service connection must be denied.  38 C.F.R. § 3.303.  

Left and right ankle disabilities

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left or right ankle disability. 

The Veteran claims that he has left and right ankle disabilities that are related to his service.  The service treatment records showed that in November 1979, the Veteran injured his right ankle.  The impression was severe sprain and questionable ligament tear.  Upon further evaluation, there was no evidence of a ligament tear, but the assessment was second degree ankle sprain.  He was placed on a medical hold.  In December 1979, the Veteran's right ankle was noted to be well healed and his cast and crutches were discontinued.  Later that month during a follow up, there was no problem with the right ankle sprain and the examination was normal.  The Veteran was returned to full duty.  In February 1980, he again complained of a right ankle sprain.  The assessment was slight sprain, right ankle.  Also in February 1980, the Veteran stepped into a pothole while running and twisted his left ankle.  The assessment was second degree sprain, talo calcaneous ligament.  A later assessment that same month was slight sprain of the left ankle.  The July and August 1980 separation examinations did not contain findings related to the ankles.  The Veteran did not report any ankle problems on his July 1980 separation report of medical history.  Thus, although there were in-service findings related to the ankles, there were no reports of right or left ankle disabilities at the time of the Veteran's separation from service.  

The Board also notes the Veteran and his wife's post-service claims that he injured his ankles parachuting while serving in the Navy Seals.  The Veteran contends that after service during his work as a truck driver, his ankles bothered him.  Additionally, during his DRO conference the Veteran stated that he injured his left ankle in a skydiving accident in 1989 that required surgery.  December 2005 private treatment records from C.M.C. reflected that the Veteran injured his left ankle after falling out of a truck in a work related accident.  The diagnosis was ankle sprain.  An x-ray showed an old avulsion injury along the inferior margin of the medial malleolus.  The Veteran reported that he injured his left ankle 16 years earlier in a sky diving accident and had recurrent left ankle sprains since that time.  He did not mention his military service in these records.  Thereafter, as reflected in a June 2008 private record from A.F.A.C., the Veteran had another left ankle injury while at work in March 2007.  In the discussion of the relationship between this injury and the Veteran's worker's compensation claim, it was mentioned that the Veteran had injuries to his ankles while in service and also in 2005.  It was noted that any chronic tendoninosis or arthritic changes would be related to preexisting conditions.  

To the extent that the July 2008 private opinion suggests that the Veteran's current ankle disabilities are related to his military service, the Board affords this opinion little probative value.  During that evaluation, the Veteran reported that he had multiple previous injuries to his left ankle from parachuting while serving as a Navy Seal.  He stated at one point his left ankle was treated for about six months with physical therapy and immobilization casting for a month.  However, there is no indication in the claims file that the Veteran served as a Navy Seal or performed frequent parachute jumps.  Rather, his DD Form 214 reflects that his primary specialty title was infantry, gun crews and seamanship specialists.  Importantly, his report that his left ankle was treated for six months and casted for one month is directly contradicted by the service treatment records which indicate that it was his right ankle that was casted during service.  The Board affords more probative value to the service treatment records than the Veteran's more current recollections because the service treatment records were created at the time of the in-service injuries and are therefore more likely to be an accurate characterization of his service.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Thus, because the June 2008 opinion is based on an inaccurate premise, the Board affords it little probative value.

In January 2010, the Board remanded the matter to afford the Veteran a VA examination.  The Veteran reported that when he was discharged in 1980, his ankles were not a major problem and it took about ten years before the ankles really began to bother him.  Following the April 2010 VA examination, the examiner stated in a November 2010 addendum that the bilateral ankle troubles are very likely related to his military service and active duty.  The examiner added "ankle implants in the Navy 1977 and 1980."  However, in April 2011, the Board remanded for clarification of that opinion because there was no mention of ankle implants in the Veteran's service treatment records and it was unclear what the examiner meant by ankle implants.  

In June 2011, the same examiner re-reviewed the claims file.  He clarified that when he previously stated ankle implants that he meant orthotic devices.  The examiner noted the in-service treatment for both ankles but observed that there was no "story" of any ongoing need for ankle treatment or ongoing ankle incapacitation.  The Veteran once again reported that for ten years following his separation from service his ankles did not bother him.  The examiner noted that after service the Veteran did not seek any medical attention until he was involved with various workmen's compensation episodes (2005 and 2007) as well as the 1989 sky diving accident.  

The examiner opined that it was very difficult to state that the repetitive or temporary insults to the Veteran's ankles on active duty, which were simply diagnosed as strains even though one required a cast for a short period of time which goes along with a strain or sprain as the words are interchangeable, the Veteran was not bothered by the ankles until he got involved with the further insults to the ankles as a civilian starting with the 1989 in a skydiving accident.  The examiner stated that it is with reasonable medical certainty that the majority of the current ankle pathology is not service connected but is related to the insults that he sustained as a civilian as are well documented as he was asymptomatic for a good ten years post discharge.  The examiner continued that the only modifying factor is that with several strains of each ankle the collateral ligaments or especially the lateral collateral ligament could have had a little bit of scarring of the tissue from the insults and that they were more susceptible to severe injury, but this is only conjecture.  The examiner added that he could not state that the Veteran's current symptoms are service connected even though in his last report he stated that he did feel that there was a slight possibility that they might be.  However, after reevaluating everything, the examiner thought that the current ankle disabilities are post service related rather than service connected although there is a small chance that the ankles were not completely normal following the repetitive strains, because there may have been some undiagnosed scar tissue in the anatomical ligaments, but this is really all conjecture.  The examiner could not come up with an exact yes or no answer to the proposed questions as to whether or not the Veteran's current ankle pathology is all service connected, which he did not think it is, or all related to the more severe injuries of the compensation variety.  

The Board finds the VA examiner's June 2011 clarifying opinion highly probative.  In this regard, the examiner rejected his November 2010 opinion that the ankles were related to service.  In doing so, he re-evaluated all of the evidence of record and found it significant that despite the in-service treatment for the ankles, there was no ongoing ankle treatment and that the Veteran has consistently reported that his ankles did not bother him at the time of his separation or until approximately ten years afterward.  The examiner also found it significant that the Veteran did not seek medical attention for his ankles post-service until his workmen's compensation injuries, which suggests that his ankles were not a major problem for him until this time.  Although the examiner indicated that he "could not come up with an exact yes or no answer to the proposed questions as to whether or not the Veteran's current ankle pathology is all service connected," he nevertheless did explain why he felt it was less likely as not that they were and instead stated "that it is with reasonable medical certainty that the majority of the current ankle pathology is not service connected but is related to the insults that he sustained as a civilian as are well documented as he was asymptomatic for a good ten years post discharge."  Accordingly, the Board finds this opinion highly persuasive.

As noted above, the Veteran has not contended, nor does the persuasive evidence of record indicate, that the Veteran continued to have ankle pain/problems consistently since his discharge to the present.  Instead, the evidence suggests that his ankles did not bother him until about ten years after his separation and increased in severity following the 1989, 2005, and 2007 post-service accidents.  To the extent that the Veteran contends that his in-service ankle injuries are related to service, he, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In conclusion, the evidence does not indicate that the Veteran has a current left or right ankle disability that is the result of or related to his in-service ankle injuries.  As such, service connection for a left and right ankle disability must be denied.  38 C.F.R. § 3.303.  



ORDER

Entitlement to service connection for migraine headaches is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right ankle disability is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


